UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 8-KCURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934Date of Report (Date of earliest event reported): December 1, 2016 TOTAL SPORTS MEDIA, INC.(Exact name of registrant as specified in charter) Wyoming000-55140 26-2589503(State or other jurisdictionof incorporation)(CommissionFile Number)(IRS EmployerIdentification No.) 347 Chapala Street, Santa Barbara, California93101(Address of principal executive offices)(Zip Code)Registrant’s telephone number, including area code: (805) 308-9151StreamTrack, Inc.(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year.On December 1, 2016, Total Sports Media, Inc. (formerly known as StreamTrack, Inc.) (the “Company”), received notice that its articles of amendment to the Company’s articles of incorporation were accepted by the Secretary of State of Wyoming. Pursuant to the articles of amendment, the Company (i) changed its name to Total Sports Media, Inc., (ii) effected an 800-for-1 reverse split of the Company’s common stock, and (iii) reduced the Company’s authorized shares of common stock from an unlimited number to 40,000,000. The market effective date of the reverse split and name change will be December 6, 2016.Item 9.01 Financial Statements and Exhibits.(d) Exhibits 3.1Articles of Amendment to Articles of Incorporation 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Total Sports Media, Inc.Date: December 5, 2016By:/s/ Michael HillName:Michael HillPosition: Chief Executive Officer 3
